Citation Nr: 0121447	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to December 18, 1995, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1964 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which increased the disability rating of 
the veteran's service-connected PTSD from 70 percent to 100 
percent, and assigned an effective date of December 18, 1995 
(the day the RO received the veteran's application for an 
increased rating).  The veteran appeals for an effective date 
prior to December 18, 1995, for a 100 percent rating for 
PTSD.  

This case was previously before the Board in June 2000, at 
which time it was remanded for additional development.  After 
readjudicating the veteran's claim for an earlier effective 
date for the assignment of a 100 percent rating for PTSD, and 
with consideration given to the additional development, the 
RO issued a June 2001 determination which continued the 
previous denial of an effective date prior to December 18, 
1995.  The claim is now before the Board for further 
appellate consideration.  

As a preliminary matter, the Board finds that the RO has 
complied with the directives of the June 2000 remand.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

Based on written communications, the veteran and his 
representative appear to have raised the issue of entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
In light of the RO's favorable decision awarding the veteran 
a 100 percent schedular rating for his PTSD, a claim of 
entitlement to a TDIU has been rendered moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (2000). 

FINDINGS OF FACT

1.  An April 1991 RO decision denied the veteran's claim for 
an evaluation in excess of 50 percent for his service-
connected PTSD; the veteran was notified of the decision, and 
he did not appeal.  

2.  The veteran's reopened claim for an increased rating for 
PTSD was received on December 18, 1995; a June 1996 RO 
decision increased the disability rating for his PTSD from 50 
percent to 70 percent, effective December 18, 1995, and a 
December RO 1996 decision increased that rating to 100 
percent, also effective from  December 18, 1995.

3.  The evidence of record does not show that a formal or 
informal claim for an increased rating was received between 
the time of the unappealed 1991 RO decision and the receipt 
of the reopened claim in December 1995, nor does it show that 
the veteran's PTSD was manifested by more than severe social 
and industrial impairment during the year prior to December 
18, 1995. 


CONCLUSIONS OF LAW

1.  The April 1991 RO decision, which denied a rating in 
excess of 50 percent for PTSD, is final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 19.192 (1990).

2.  The requirements for an effective date for a 100 percent 
rating for PTSD, prior to December 18, 1995, have not been 
met. 38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.157, 3.400(o)(2) (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Historically, by March 1977 decision, the RO initially 
granted service connection for PTSD (characterized at that 
time as depressive neurosis with anxiety), and rated it 10 
percent disabling, effective November 22, 1976 (the date of 
receipt of the veteran's claim for service connection).  

Based on medical evidence generated subsequent to the March 
1977 decision, the RO has issued numerous decisions regarding 
entitlement to an increased evaluation for the veteran's 
service-connected PTSD.  By May 1980 decision, the RO 
increased the evaluation of the veteran's PTSD from 10 
percent to 30 percent disabling.  

Of record is a July 1981 decision by an Administrative Law 
Judge (ALJ) for the Social Security Administration (SSA), 
which was associated with the claims folder in March 1987.  
As set forth in the SSA decision, the evidence of record 
before the ALJ showed that the veteran received treatment for 
numerous psychiatric conditions, dating back to his period of 
active service, including in-service diagnosis of a 
(nonservice-connected) passive-aggressive personality 
disorder (a personality disorder is not a disability for VA 
compensation purposes-see 38 C.F.R. § 3.303(c)) and anxiety 
reaction of moderate degree.  Post-service diagnoses included 
depressive neurosis with anxiety; a (nonservice-connected) 
manic-depressive illness of a psychotic type; and a 
(nonservice-connected) hysterical personality disorder of 
moderate severity.  The ALJ held that the veteran's mental 
impairments were "sufficiently severe as to preclude him 
from all substantial gainful activity, and that he is under a 
"disability" as that term is defined in the Social Security 
Act," and thus the veteran met the disability provisions for 
supplemental security income benefits.

By August 1984 decision, the RO increased the disability 
rating of the veteran's PTSD from 30 percent to 50 percent.  
This case was previously before the Board in November 1987 
and April 1990, on appeal from RO decisions in December 1985 
and February 1989, respectively, which denied the veteran's 
claims for a rating in excess of 50 percent for his PTSD.  
The Board denied both appeals in decisions issued in November 
1987 and April 1990.  

In October 1990, the veteran filed another claim for an 
increased evaluation, contending that the service-connected 
PTSD had increased in severity to such a degree that a 100 
percent rating was warranted.  

The veteran was afforded VA PTSD examination in February 
1991, during which he complained of flashbacks and recurring 
nightmares related to his experiences in Vietnam.  He stayed 
home all the time and did not watch television.  He 
complained of irritability and a short temper.  He said that 
he had raged at his wife.  He reported that he last worked in 
1979 as a laborer, and had been largely sedentary since that 
time.  On objective examination, the veteran was tremulous, 
fearful, and avoided eye contact.  He was preoccupied with 
guilt feelings about this irritability and loss of temper.  
He complained that was preoccupied with his low frustration 
tolerance.  
The physician noted that the veteran had no major survival 
guilt, but did have constant intrusive thoughts, and was 
reliving the distress of his Vietnam combat experiences.  

By April 1991 decision, the RO denied the veteran's claim for 
an increased rating for his PTSD, and continued the 
previously assigned 50 percent evaluation.  The veteran did 
not initiate an appeal of the decision.

The veteran submitted a statement to the RO in August 1993 
requesting to "re-open my compensation case and be re-
evaluated for Agent Orange".  He further stated "I 
understand some new diagnosis's (sic) have been added to the 
list.  Please let me know when I can expect to be examined 
for this."  The RO sent the veteran a letter later that 
month requesting that he specify the disability that he was 
attributing to Agent Orange exposure.  The veteran failed to 
respond and, in a letter mailed to him in December 1993, the 
veteran was informed that, in the absence of his specifying 
what disability he was claiming, his claim could not be 
granted.  He was again requested to specify the disability 
that he was attributing to Agent Orange exposure.  The 
veteran again failed to respond. 

Chronologically, the claims folder reveals that the next 
document received by the RO indicating that the veteran's 
PTSD may have increased in severity was his claim for an 
increased evaluation of his PTSD, received by the RO on 
December 18, 1995.  

On VA PTSD examination in February 1996, the veteran reported 
that the was unemployed, and last worked as a millwright in 
1979.  He said that he could not work and kept to himself 
most of the time.  He complained of constant nervousness, and 
reported that people made him nervous.  He stated that his 
daughter was "probably the only reason I haven't killed 
myself - the pain is just too much to bear."  On objective 
examination, his facial expression was extremely worried and 
anxious.  His eye contact was variable, and he avoided eye 
contact when discussing traumatic events from his service.  
His speech was clear and understandable, sometimes muted, and 
frequently pressured when he discussed wartime events.  The 
veteran's mood was very depressed, and his concentration was 
variable.  He became tearful, and had several incidents of 
crying when he talked about significant stressors.  He was 
preoccupied with health concerns, with themes of loss and 
death predominating.  His affect was extremely anxious, and 
the physician noted that the veteran's hands trembled 
significantly when he spoke about the events he experienced 
in Vietnam.  The flow of his ideas was excessive, with 
obsessive negative rumination regarding his future as well as 
the in-service traumatic experiences.  He quality of 
associations and judgment were considered poor, and his 
insight was very limited.

As reported by the VA physician, the significant symptoms 
noted during the February 1996 examination were depression, 
anger, extreme anxiety, sleep disturbance, over-reaction to 
stressors with survival tactics, loss of interest in normal 
vocational and social activities, survivor guilt, avoidance 
of activities that arouse memories of in-service trauma, 
suicidal thoughts and feelings, waking flashbacks to Vietnam, 
alienation and social isolation (including emotional distance 
from significant others and significant problems in intimate 
relationships), negative self image, memory impairment, 
difficulty with authority figures, self-punishing patterns of 
behavior, and fits of rage.  The veteran also expressed 
significant fear of a foreshortened future.  The physician 
reported that "in sum, these symptoms and life event 
criteria suggest a severe, chronic, war-related [PTSD]."

The physician conducting the February 1996 examination also 
noted that the veteran had a significant history of treatment 
for his PTSD-related symptoms since 1980, and said treatment 
was rendered at VA Medical Centers in Marion and Danville, 
Illinois; St. Louis, Missouri; and in Corpus Christi and San 
Antonio, Texas.  

Based on the clinical findings of the February 1996 VA 
examination, the RO issued a June 1996 rating decision which 
increased the rating of the veteran's PTSD from 50 percent to 
70 percent, effective December 18, 1995 (the date of receipt 
of the veteran's most recent claim for an increased rating).  

Subsequent to the June 1996 rating decision, the RO obtained 
VA outpatient records from the VA Medical Center in Danville, 
Illinois, dated from December 1995 to May 1996.  The records 
reflect ongoing treatment for PTSD, and an outpatient record 
dated in January 1996 show a diagnosis of severe PTSD.  

By December 1996 decision, the RO increased the rating 
assigned the veteran's service-connected PTSD from 70 percent 
to 100 percent, effective December 18, 1995 (relating back to 
the date the RO received the veteran's claim for an 
evaluation in excess of 50 percent).  The veteran's 
representative filed a timely notice of disagreement with the 
decision, specifically disagreeing with the assigned 
effective date.  The representative also argued that any 
hospital reports generated prior to June 1996 RO decision 
should serve as informal claims for increased evaluations, 
and thus may give rise to entitlement to an earlier effective 
date for the 100 percent rating.  

As noted in the above Introduction to this decision, above, 
this case was before the Board in June 2000, at which time it 
was remanded for further development.  Specifically, the 
Board noted that the February 1996 VA examination report 
indicated that VA medical records not yet associated with the 
claims folder may exist.  Accordingly, the Board's remand 
directed the RO to obtain all VA mental health records 
pertaining to the veteran, generated since April 22, 1991, 
from the following facilities:  Marion VA Medical Center, St. 
Louis VA Medical Center, Danville VA Medical Center, Corpus 
Christi VA Medical Center and the San Antonio VA Medical 
Center.  The record reflects that the RO, as directed by the 
June 2000 remand, requested the identified medical records 
from said VA medical facilities.  

In July 2000, the San Antonio VA Medical Center informed the 
RO that there were no records pertaining to the veteran at 
that facility.  In October 2000, the Corpus Christi VA 
Medical Center replied that there were no records at that 
facility pertaining to the veteran.  The St. Louis VA Medical 
Center replied that the records on file at that facility 
which pertained to the veteran had been transferred to the 
Marion VA Medical Center.  The record reflects that medical 
records from the St. Louis VA Medical Center (received 
through the Marion VA Medical Center) consisted of a December 
29, 1988, medical report showing results of blood and 
chemical tests. 

Outpatient treatment records were furnished indicating 
treatment at the Marion VA Medical Center.  An outpatient 
report dated in September 1994 reveals that the veteran was 
treated for ulceration on his hands, and a November 1999 
report reflects results of an electrocardiogram.  In response 
to the RO request for medical records, the Marion VA Medical 
Center indicated that the September 1994 and November 1999 
reports were the only records pertaining to the veteran's 
treatment at that facility, and to their knowledge those were 
the only dates on which he was treated at the Marion VA 
Medical Center.  

Medical records obtained from the Danville VA Medical Center 
document treatment the veteran continued to receive at that 
facility for his service-connected PTSD from September 1996 
to April 2000.


Legal Criteria and Analysis

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000).  VA's duty to assist includes an enhanced duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The duty further 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

By virtue of the statement of the case, and supplemental 
statements of the case issued to the veteran during the 
pendency of his appeal, he was given notice of the 
information and medical evidence necessary to substantiate 
his claim for an earlier effective date for a 100 percent 
rating for PTSD.  There is no indication that there is any 
outstanding relevant evidence, to include VA medical records, 
that has not been obtained.  As the issue here concerns the 
veteran's medical status prior to December 18, 1995, a VA 
examination is not indicated.  The Board thus concludes that 
a remand for additional development is not warranted as there 
is no reasonable possibility that such assistance would aid 
in substantiating his present claim.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.  

As noted, the veteran filed a claim for an increased 
evaluation for his PTSD in October 1990.  By April 1991 
decision, the RO denied the claim for an increased rating.  
The veteran was properly notified of the RO determinations 
and of his appellate rights, and he did not appeal.  Thus, 
the April 1991 rating decision is final as to the evidence of 
record at that time.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1990).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The Board notes that in this case, the veteran's notice of 
disagreement and substantive appeal contain his 
representative's argument that the veteran is entitled to an 
earlier effective date for a 100 percent rating for PTSD 
based on "informal claims" that had been filed prior to 
December 1996 RO decision, which granted an increased 
evaluation to 100 percent, effective December 18, 1995.  

Regarding the arguments of the veteran's representative, the 
Board notes that "application" is not defined in the 
statute.  However, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2000).  Under 38 C.F.R. § 3.155(a), the 
submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, an examination or hospitalization by VA will be 
accepted as a claim for increase filed on the date of the 
examination or treatment.  

In this case, the Board finds that numerous VA medical 
records were obtained and considered by the RO prior to the 
December 1996 RO decision, and in each instance the RO 
interpreted such evidence as an "informal claim" for an 
increased rating for PTSD.  That is, the number of RO 
decisions prior to the December 1996 decision reflect that 
all such pertinent and probative evidence was properly 
characterized by the RO as "informal claim," and on each 
occasion the RO adjudicated the issue of entitlement to an 
increased evaluation; issued a decision based on the evidence 
available at that time, and issued decisions from which the 
veteran did not appeal.  Therefore, the Board finds that, 
although the veteran's representative is correct insofar as 
informal claims were received by the RO prior to December 
1996, those "informal claims" were adjudicated in RO 
decisions which became final as they were not appealed.  As 
to the veteran's statement received by the RO in August 1993, 
such was construed as a claim for service connection for an 
unspecified disability due to Agent Orange exposure.  The 
veteran did not refer to PTSD in his statement, he was 
notified of RO's construction of his statement as an Agent 
Orange claim twice (August and December 1993), and he was 
asked to specify the disability that he was claiming.  He 
failed to respond to either letter.  Under these 
circumstances, his August 1993 statement cannot be construed 
as a reopened claim for an increased rating for PTSD.   He 
did not file such a reopened claim until December 18, 1995. 

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 38 
C.F.R. §§ 4.125-4.130. See 61 Fed. Reg. 52695-52702 (1996).  
In Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. Court of 
Appeals for Veterans Claims (the Court) observed that when 
the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  The Court added, because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  

Therefore, in view of the effective date rule contained in 38 
U.S.C. 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevented the application, prior to that date, of 
the liberalizing law rule stated in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the Court held that for 
any date prior to November 7, 1996, the Board could not apply 
the revised mental disorder rating schedule to a claim.  See 
VAOGCPREC 3-2000.  Consequently, because it is clear from the 
amended regulations that they are not be accorded retroactive 
effect, the law prevents the application, prior to November 
7, 1996, of the liberalizing law rule stated in Karnas.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p) 
(2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under the criteria for mental disorders in effect prior to 
November 7, 1996, PTSD warrants a 70 percent rating is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 100 percent evaluation 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based on actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the effective date for an increase will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  Thus, the Board must first determine the 
date of receipt of application for an increased rating 
following the April 1991 final decision.  The veteran did not 
file any document after the April 1991 final decision and 
prior to his December 1995 application for an increased 
rating which may be construed as a claim for an increased 
rating for his PTSD pursuant to 38 C.F.R. § 3.155 (2000).  As 
noted above, the veteran's statement received by the RO in 
August 1993 was construed as a claim for service connection 
for an unspecified disability due to Agent Orange exposure; 
he did not refer to PTSD in his statement, he was notified of 
RO's construction of his statement as an Agent Orange claim 
twice (August and December 1993), and he failed to respond to 
the RO's two requests to specify the disability that he was 
claiming.  The Board finds that the application for an 
increased evaluation received by the RO on December 18, 1995, 
is the earliest document which can be construed as a claim 
for an increased evaluation following the April 1991 RO 
decision.

As shown, the April 1991 rating decision which assigned a 70 
percent rating for the veteran's PTSD was not appealed and is 
final in the absence of clear and unmistakable error.  No 
such error has been alleged as to the April 1991 rating 
decision.  Inasmuch as a claim for increase was not filed 
until December 1995, the law does not permit an effective 
date for increase prior to December 1994.  As noted above, 
the Board looks back one year from date of receipt of the 
claim for increase, that is, the Board looks to the evidence 
reflecting the status of the veteran's psychiatric condition 
during the period from December 1994 to December 1995, to 
determine whether the evidence reflects that he was entitled 
to an increased rating during this period of time.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

On the facts of this case, the veteran's service-connected 
PTSD was rated 70 percent disabling prior to December 18, 
1995.  In the Board's opinion, the preponderance of the 
medical evidence in question reflects that, for the period 
between December 18, 1994, and December 18, 1995, the 
symptoms of the veteran's service-connected PTSD (under the 
criteria of Diagnostic Code 9411 effective prior to November 
7, 1996), were not of such severity that would warrant a 100 
percent rating for PTSD. 

The relevant medical evidence primarily consists of VA 
outpatient treatment reports, VA examination reports, none of 
which contain an opinion to support entitlement to a 100 
percent rating for PTSD at any time prior to December 18, 
1995.  The medical evidence reflects that the veteran's 
service-connected PTSD did, in fact, severely impair his 
ability to establish and maintain effective or favorable 
relationships with people, and the symptoms were severe and 
persistent enough that his ability to obtain or retain 
employment was undoubtedly severely impaired.  The Board 
finds that those symptoms most nearly approximate the 
criteria for a 70 percent rating under Diagnostic Code 9411 
(1996).  However, the same evidence does not establish that, 
between December 18, 1994, and December 18, 1995, the veteran 
was virtually isolated in the community, or experienced 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of realty with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosion 
of aggressive energy resulting in profound retreat from 
mature behavior, nor does it demonstrably establishing that 
he was unable to obtain or retain any employment, such that 
would warrant a 100 percent rating during that period.  

In sum, the Board finds that the record does not contain 
pertinent and probative evidence establishing that the 
symptoms of the veteran's service-connected PTSD met the 
criteria that would warrant a 100 percent rating under 
Diagnostic Code 9411 (1996) during the year prior to receipt 
of his claim for a 100 percent rating.  

Accordingly, the correct effective date is the date that the 
RO received the veteran's claim for a 100 percent rating, 
i.e., December 18, 1995, and, therefore, an earlier effective 
date is not warranted.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  As the preponderance of the evidence is 
against the claim for an earlier effective date for a 100 
percent rating for PTSD, the benefit of the doubt doctrine is 
not applicable, and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

An effective date earlier than December 18, 1995, for a 100 
percent rating for the veteran's service-connected PTSD, is 
denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

